Citation Nr: 0312831	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  98-01 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for 
tension headaches based on service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  

2.  Entitlement to service connection for nervousness, to 
include irritability, based on service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  

3.  Entitlement to service connection for loss of sleep based 
on service in the Southwest Asia Theater of Operations during 
the Persian Gulf War.  

4.  Entitlement to service connection for sleep convulsions 
based on service in the Southwest Asia Theater of Operations 
during the Persian Gulf War.  

5.  Entitlement to service connection for memory loss based 
on service in the Southwest Asia Theater of Operations during 
the Persian Gulf War.  

6.  Entitlement to service connection for weight loss, loss 
of appetite, and an inability to gain weight based on service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  

7.  Entitlement to service connection for chronic fatigue 
based on service in the Southwest Asia Theater of Operations 
during the Persian Gulf War.  

8.  Entitlement to service connection for uncontrolled 
spells, to include trembling spells, dizzy spells and 
fainting spells, based on service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  

9  Entitlement to service connection for seizures based on 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War.  

10.  Entitlement to service connection for multiple joint 
pain based on service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  

11.  Entitlement to service connection for a lung condition 
based on service in the Southwest Asia Theater of Operations 
during the Persian Gulf War.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse





ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to May 19, 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Columbia, South Carolina, that granted service connection for 
tension headaches as a manifestation of an undiagnosed 
illness and assigned a 10 percent rating.  The RO also denied 
the veteran's claims of service connection for somatoform 
disorder, nervous condition, loss of sleep, irritability, 
emotional spells, memory loss, weight loss, inability to gain 
weight, loss of appetite, fatigue, tiredness, wanting to 
sleep all the time, neck pain, entire body pain, cold and 
clammy feet and hands, pleurisy, uncontrolled trembling 
spells, seizures, fainting spells, dizziness, labyrinthitis, 
sleep convulsions and chronic fatigue syndrome, all claimed 
as manifestations of undiagnosed illnesses.  

At a hearing before a hearing officer at the RO in June 1998, 
the veteran withdrew claims of entitlement to service 
connection for emotional spells, tiredness, and wanting to 
sleep all of the time; neck pain; and cold and clammy feet 
and hands, all claimed as manifestations of an undiagnosed 
illness or illnesses.  The claim with respect to entire body 
pain was categorized as part of the claim for service 
connection for chronic fatigue syndrome.  The claim for 
service connection for pleurisy was later classified by the 
Board as service connection for a lung condition.  

Following the May 2000 remand, the RO in January 2003 
continued its previous denial of the claimed benefits.  
Because of an intervening change in the law, the issues have 
been reclassified as set forth on the title page of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran served in the Southwest Asia Theater of 
Operations from December 12, 1990, to April 25, 1991.  

3.  The veteran's claim for VA compensation benefits, 
including service connection for headaches due to Gulf War 
service, was received on September 8, 1995, and has been 
continuously prosecuted thereafter.  

4.  The veteran's headaches were shown to be characteristic 
prostrating attacks occurring on an average of at least once 
a month over the last several months when he was examined by 
VA on October 12, 1995; it is probable that the headaches 
were that level of severity when he filed his claim for 
service connection the previous month.  

5.  The service-connected headaches are not shown to be 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability; organic and nonorganic 
disorders unrelated to the headaches substantially contribute 
to any current economic inadaptability.  

6.  Nervousness, irritability, loss of sleep, sleep 
convulsions, memory loss, weight loss, loss of appetite, an 
inability to gain weight, and chronic fatigue have been 
attributed to the known clinical diagnoses of post-traumatic 
stress disorder and recurrent major depressive disorder.  

7.  Seizures have not been objectively documented by the 
evidence of record.  

8.  Although dizzy spells were noted when the veteran was 
privately examined in October 1993, they were attributed to 
the known clinical diagnosis of acute labyrinthitis; there is 
no objective medical evidence that the veteran has 
uncontrolled spells, including trembling spells, dizzy 
spells, or fainting spells that persisted.  

9.  The veteran's complaints of multiple joint pain have been 
attributed to the known clinical diagnoses of bilateral 
patellofemoral pain syndrome and bilateral shoulder bursitis, 
which began a number of years following his departure from 
the Persian Gulf.  

10.  Although pleuritis as a result of a virus was diagnosed 
on private examination in May 1993, the pleuritis resolved; 
it is not shown that the veteran has a chronic lung disorder.  


CONCLUSIONS OF LAW

1.  An evaluation of 30 percent for tension headaches based 
on service in the Gulf War, effective from September 8, 1995, 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.317(a)(4), 4.7, 4.20, 4.124a, Diagnostic Code 
8100 (2002).  

2.  Service connection for nervousness, to include 
irritability, based on service in the Gulf War is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2002).  

3.  Service connection for loss of sleep based on service in 
the Gulf War is not warranted.  38 U.S.C.A. §§ 1110, 1117, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).  

4.  Service connection for sleep convulsions based on service 
in the Gulf War is not warranted.  38 U.S.C.A. §§ 1110, 1117, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).  

5.  Service connection for memory loss based on service in 
the Gulf War is not warranted.  38 U.S.C.A. §§ 1110, 1117, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).  

6.  Service connection for weight loss, loss of appetite, and 
an inability to gain weight based on service in the Gulf War 
is not warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2002).  

7.  Service connection for chronic fatigue based on service 
in the Gulf War is not warranted.  38 U.S.C.A. §§ 1110, 1117, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).  

8.  Service connection for uncontrolled spells, to include 
trembling spells, dizzy spells and fainting spells, based on 
service in the Gulf War is not warranted.  38 U.S.C.A. §§ 
1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).  

9.  Service connection for seizures based on service in the 
Gulf War is not warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).  

10.  Service connection for multiple joint pain based on 
service in the Gulf War is not warranted.  38 U.S.C.A. §§ 
1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).  

11.  Service connection for a lung disability based on 
service in the Gulf War is not warranted.  38 U.S.C.A. §§ 
1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claims 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Increased Rating Claim

The record shows that the veteran served in the Southwest 
Asia Theater of Operations from December 12, 1990, to April 
25, 1991.  His original claim for service connection for 
various disabilities, including headaches, based on service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War was received in September 1995.  Service 
connection was eventually granted for tension headaches based 
on Gulf War service in a rating decision dated in August 
1997, when a 10 percent evaluation was assigned under 
diagnostic codes 8881 and 8100, effective from the date of 
receipt of the original claim in September 1995.  The veteran 
disagreed with the evaluation assigned, and this appeal 
ensued.  

The veteran's claim for a higher evaluation for tension 
headaches is an original claim that was placed in appellate 
status by his disagreement with the initial rating award.  In 
these circumstances, the rule in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance"), is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  


Rather, at the time of an initial rating, separate ratings 
may be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.  

A qualifying chronic disability resulting from service in the 
Gulf War is evaluated by using the rating criteria set forth 
in the rating schedule for a disability in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  See 38 C.F.R. § 3.317(a)(4).  

Under the rating schedule, a 10 percent evaluation for 
migraine headaches requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent evaluation is warranted for migraine 
headaches where there are characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent evaluation is warranted if there are 
very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.  

The record shows that the veteran's claim for service 
connection for headaches due to service in the Gulf War was 
received on September 8, 1995, and was continuously 
prosecuted thereafter.  

The record further shows that when the veteran was examined 
by VA in October 1995, he reported that his headaches had 
started intermittently two and a half to three years 
previously and had not been a major problem until about two 
and a half months previously, when the headaches became 
significantly worse.  It was then, the veteran said, that he 
began to have headaches on a daily basis.  They were in a 
temporal location and were not associated with nausea, 
vomiting, photophobia or sonophobia, even though he became 
occasionally nauseated.  Usually, the veteran reported, there 
was pain that started in the temporal area and radiated down 
the back of his neck.  These headaches could occur at any 
time of day.  He took Darvocet N-100 daily for his headaches.  

When seen at a VA outpatient clinic in December 1995, the 
veteran complained of daily incapacitating headaches that 
required Darvocet to control.  The headache were throbbing in 
nature without aura but with photophobia and aversion to 
noise.  He denied nausea, vomiting or night sweats.  

Private and VA treatment reports thereafter reflect the 
veteran's persistent complaints of headaches of varying 
degrees of intensity and duration but of sufficient frequency 
and severity to equal or more nearly approximate 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A VA neurologic 
examination in July 1997 indicated that the veteran was 
experiencing muscle contraction tension headaches with 
occasional migraine exacerbation essentially consistent with 
the headaches described above.  The headache occurred daily 
and the veteran would take three to four tablets of Darvocet 
N-100 a day to dull and resolve the headaches.  

When seen in the outpatient clinic in February 2000, the 
veteran complained of chronic daily headaches that did not 
follow a typical migraine pattern.  He described sharp severe 
headaches in both temples, sometimes from front to back.  
There was no nausea or vomiting, but he had photophobia and 
occasional phonophobia.  He also described milder "tense 
throbbing" headaches behind the eyes and in the temples that 
had occurred since 1994.  He indicated that his usual routine 
included drinking three to five Mountain Dews a day, which he 
had been doing since a child.  He took his first Darvocet at 
11 a.m., when his headache slowly began.  He takes a second 
Darvocet, usually in the evening.  The assessment included 
chronic daily headache possibly related to caffeine, poor 
sleep, stress, and medications.  

When seen in the pain clinic in May 2000, the veteran 
complained of chronic daily headaches that were thought to 
components of migraine.  He had decreased his caffeine intake 
to three cans of Mountain Dew a day.  The veteran agreed that 
depression might be a component also.  By the following month 
with the decrease in his caffeine intake and number of 
Darvocets, the veteran had noticed headaches only three to 
four times a week.  The assessment was possible Gulf War 
symptoms, tension headache, slight anemia, and depression.  

When seen in the pain clinic in October 2000, the veteran 
said that his primary physician had discontinued his Darvocet 
and that his headaches had increased in severity.  He said 
that he missed several days of work.  He said that without 
Darvocet, he had a headache everyday.  He stated that he had 
nausea but no vomiting, blurred vision but no visual aura.  
He described the headaches as starting in both temples and 
progressing to the forehead and entire head if he "didn't 
take something."  

When the veteran was evaluated in the VA psychiatric primary 
care clinic in November 2000, his headaches were identified 
as his most disturbing symptom.  They were described as 
throbbing and as occurring in his temples and across his 
forehead.  He reported that Percocet was pretty effective for 
his headache but was not being prescribed any longer.  

The record shows that when the veteran underwent VA 
neurologic examination in November 2001, he described his 
headaches as severe and as starting in the 


temporal region.  Other headaches began in the occipital 
region and radiated to the front.  The headaches were "of 
sharp pain" and had occurred three to four times a day but 
were now occurring every other day.  The headaches would last 
for several hours.  The veteran was said to be light and 
sound sensitive.  When he had his headaches, he had no 
nausea, vomiting or vision changes.  It was reported that the 
headaches had been diagnosed as tension headache and migraine 
headaches.  However, the neurologic examiner was of the 
opinion that the headaches were tension headaches.  

The record indicates that when the veteran was examined by VA 
in October 1995, his headaches were analogous to 
characteristic prostrating migraine attacks occurring on an 
average of at least once a month over the last several 
months.  At that time, the veteran gave a history of a 
significant worsening of his initially intermittent headaches 
over the previous two and a half months.  It is therefore 
probable that the headaches were sufficiently severe to meet 
or more nearly approximate the criteria for a 30 percent 
evaluation, by analogy to migraine under Diagnostic Code 
8100, when his claim for service connection for headaches was 
received the previous month.  The Board therefore concludes 
that a 30 percent rating is warranted for tension headaches 
based on Gulf War service, effective from September 8, 1995.  

However, the record does not show that the veteran's service-
connected headaches are completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  The 
extensive evidence of record demonstrates beyond any doubt 
that the veteran is afflicted with numerous organic and 
nonorganic disorders other than his headaches that 
substantially contribute to any current economic 
inadaptability.  His most debilitating disorder appears to be 
psychiatric in nature, although he has a number of organic 
disorders that significantly diminish his economic 
adaptability.  Moreover, the medication that he takes for his 
headaches appears to exert some control over their 
debilitating effects.  Although the veteran has experienced 
episodes, indeed lengthy episodes, where he has been confined 
to bed, his prostration on these occasions has not been due 
in significant part to his 


headaches.  This is not to say that the headaches are not 
debilitating; it is only to find that the evidence does not 
demonstrate that the headaches, standing alone, are so 
debilitating as to equal or more nearly approximate the 
criteria for a 50 percent evaluation by analogy to Diagnostic 
Code 8100 during the prosecution of this claim.  It follows 
that a rating of 50 percent for tension headaches based on 
Gulf War service is not warranted.  The evidence is not so 
evenly balanced as to raise doubt concerning the question of 
entitlement to a rating in excess of 30 percent.  38 U.S.C.A. 
§ 5107(b).  


The Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service under 38 U.S.C.A. § 1110, or it must be shown that 
any current disability is related to service or to an 
incident of service origin.  The United States Court of 
Appeals for the Federal Circuit has held that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000) (to the same effect).  

The provisions of 38 U.S.C.A. § 1117 with respect to Persian 
Gulf War veterans were amended by the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976, 988-989 (Dec. 27, 2001), to define what 
constitutes a "qualifying chronic disability" for purposes 
of entitlement to compensation under the statute.  The 
provisions of 38 U.S.C.A. § 1117(a)(1) now provide:  

(a)(1) The Secretary may pay 
compensation under this subchapter to a 
Persian Gulf veteran with a qualifying 
chronic disability that became manifest-

(A) during service on active 
duty in the Armed Forces in the 
Southwest Asia theater of operations 
during the Persian Gulf War; or 
(B) to a degree of 10 percent 
or more during the presumptive 
period prescribed under subsection 
(b).  

(2) For purposes of this subsection, 
the term "qualifying chronic 
disability" means a chronic disability 
resulting from any of the following (or 
any combination of any of the following):  
(A) An undiagnosed illness.  
(B) A medically unexplained 
chronic multisymptom illness (such 
as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a 
cluster of signs or symptoms.  
(C) Any diagnosed illness that 
the Secretary determines in 
regulations prescribed under 
subsection (d) warrants a 
presumption of service-connection.  

This amendment became effective March 1, 2002.  115 Stat. 
989.  

The presumption period referred to in subsection (a)(1)(B) 
above requires that the disability must have become manifest 
to a degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i) (2002).  

Factual Background

The service medical records show that the veteran gave a 
history of having fractured his clavicle at the age of 7 when 
he was examined for service entrance in June 1989.  However, 
a clinical examination was negative for any pertinent 
findings.  In particular, he was neuropsychiatrically intact.  
The veteran was seen at a service clinic in February 1990 for 
complaints that included back pain of a week's duration.  It 
was reported that he was unloading wood off a truck and 
pulled a muscle.  There was no history of back pain.  An 
examination was positive for pain in the upper center of the 
back and for costovertebral angle pain on the right side.  
However, his separation examination in April 1992 was 
negative for any pertinent complaints or findings.  A chest 
X-ray was normal.  

In a statement dated in April 1996, the veteran reported that 
he was not treated in service for any of his claimed 
conditions and requested that his claims be considered based 
on the evidence of record.  

The record shows that the veteran presented privately on 
October 14, 1993, with a three-day history of feeling dizzy, 
which he described as some vertigo and lightheadedness.  He 
felt as though he were off balance a lot.  He had had a 
somewhat steady, dull, right temple headache with this 
periodically, with some equivocal blurring of vision.  He 
felt numb all over.  He stated that he was fine if he lay 
down but once he got up and ambulated, it was much worse.  He 
had had no URI-type symptoms.  On examination, however, 
cranial nerves II-XII were intact, and there were no motor or 
sensory deficits.  Reflexes were 2+ and symmetrical.  He had 
negative Romberg and drift tests.  His gait was normal.  The 
assessment was acute labyrinthitis.  

The veteran was seen privately on May 23, 1994, when it was 
reported that he had been involved in a two-car motor vehicle 
accident about a week before.  He apparently bit the end of 
his tongue off and sustained a small laceration to the lower 
lip, but he did not have loss of consciousness and was not 
thrown out of the vehicle.  He did not present to the 
emergency room until later the same evening of the accident.  
He had neck X-rays and reportedly was told that he had no 
sign of fracture.  He indicated that he initially had some 
neck and chest wall pain but that this had turned mostly just 
to soreness.  On examination, he had excellent chest wall 
expansion, and his lungs were clear.  

The veteran was seen privately on August 4, 1995, when it was 
reported that he had been to a VA hospital about two years 
before "with some concerns over fatigue and tiredness."  It 
was indicated that the doctors who evaluated him at that time 
felt that he had some depressive symptoms but that the 
veteran refused to see a psychiatrist.  He indicated that he 
had had some weight loss since last visiting the clinic in 
May 1994 but had gained back about four and a half pounds.  
He admitted to being anxious, nervous, having a lot of 
fatigue, and poor sleeping.  The veteran "really feels like 
a lot of his stress if any is concerning his father at work.  
He has had almost near crying spells," although he was not 
suicidal.  However, he was anxious and has a lot of poor 
ability to sleep.  The assessment was "a myriad of symptoms 
that is somewhat difficult to sort out."  The examiner did 
not feel that he could "quantitate" whether the veteran had 
problems as a result of Gulf War exposure, although he noted 
that a lot of Gulf War veterans had been diagnosed with 
"some type of depression" or other specific diagnosis that 
could be explained from routine other medical problems.  
However, the veteran was given a prescription for Zoloft.  

When the veteran was seen on August 11, 1995, it was reported 
that his headaches were worsening.  The physician reported 
that he had not followed up with a "mono spot" because the 
veteran's symptoms had been chronic in nature over the 
previous two and a half years since service, according to the 
veteran and his mother.  It was reported that the veteran had 
instances in which he became more ill with headache and 
nausea as well as fatigue and tiredness.  The examiner said 
that he placed the veteran on Zoloft initially because a lot 
of his symptoms were compatible with possible depressive 
etiology.  However, he had not been himself according to his 
family for about two years.  He did not note any exposure to 
any chemical while in service.  The examiner said that the 
veteran really had no objective clinical evidence of any 
muscle weakness.  On examination, the veteran looked 
withdrawn and did not have good eye contact.  His lungs were 
clear.  His extremities showed normal skin color and texture 
without any obvious evidence of any bruising, ecchymosis or 
inflammatory joint findings.  The assessment was "a myriad 
of symptoms compatible with depression," although it was 
felt that other things needed to be ruled out.  The examiner 
noted that the veteran had leucopenia that could be caused by 
post viral infections, atypical viral infections, or even 
poor nutritional habits, and the veteran admitted to poor 
eating habits.  The veteran had no focal neurological 
symptoms.  

Further investigation revealed a white blood count that was 
"low normal" and a CMV (cytomegalovirus) titer that was 
"markedly elevated."  The veteran was having headaches and 
had a negative CT scan of head on August 29, 1995.  An MRI of 
the brain was performed on September 5, 1995, and was 
unremarkable.  Dr. Mills did not know what was causing all of 
the veteran's symptoms but thought that he either had a 
reactive depression or a primary depressive etiology.  

A work-up by Dr. Holt on September 1, 1995, resulted in the 
suspicion that the veteran was having a prolonged viral 
syndrome.  Dr. Holt described the case as unusual.  

A CT scan of the chest, pelvis and abdomen on September 5, 
1995, revealed no radiographic evidence of an acute process.  

A progress note by Dr. Holt dated September 22, 1995, 
indicates that the veteran's neurologic examination and 
spinal tap had shown no evidence of malignancy or infection.  
Dr. Proctor's analysis of the veteran's bone marrow on that 
date includes the comment that the possible etiology of the 
leukocytopenia "may include viral disease or possible drug 
interaction.  No discernible marrow cause is seen, however."  

On September 28, 1995, the veteran called his private 
physician complaining of being shaky and of not sleeping.  It 
was planned to refer the veteran to Duke because of his 
leucopenia.  Dr. Holt's progress note of the same date 
indicates that Dr. Holt suspected that the veteran had an 
underlying viral syndrome "that has produced his mild 
neutropenia."  

The record contains the October 9, 1995, report of a private 
awake electroencephalogram (EEG) that was normal.  

When the veteran was examined by VA on October 12, 1995, his 
complaints included dizziness and described a lightheadedness 
"and just not feeling well" not necessarily associated with 
changing position or movement.  He said that over the 
previous two and half months, he had not been quite steady on 
his feet when he walked or stood.  Private laboratory 
studies, however, showed elevated Epstein-Barr virus 
antibodies at three times the normal level, as well as marked 
abnormal thyroid studies.  The veteran was also found to be 
slightly anemic.  A previous evaluation included bone marrow 
and spinal fluid studies that were "marginally okay," and 
HIV studies that were negative.  A private CT scan of the 
head was reportedly normal.  The assessment was possible 
mononucleosis "per history."  

The veteran was seen in October and November 1995 by Dr. 
Kirkland, an assistant professor of medicine at Duke 
University Medical Center and a specialist in infectious 
diseases.  A lengthy history was elicited, including an 
episode in October 1995 described by the veteran's spouse 
when the veteran and his spouse were watching TV and eating 
pizza.  The veteran became tremulous and said things that did 
not really make sense.  While she was out of the room, the 
veteran apparently fell to the floor, although he did not 
lose consciousness.  His spouse took him to the emergency 
room, where he had a normal CT scan and EEG.  They were 
unable to explain the episode, which by that time had 
resolved.  Dr. Kirkland noted that the veteran had had a 
several month period of non-specific symptoms including 
headache, extreme fatigue, loss of appetite, weight loss, 
difficulty sleeping, and generalized achiness.  The mild 
leucopenia and lymphocytosis early on in the illness 
suggested that there may have been a viral infection that had 
caused a prolonged convalescent phase.  Dr. Kirkland noted 
that an exhaustive work-up had already been done and had 
ruled out a number of more serious possibilities including 
HIV infection and malignant hematological disease.  In 
October 1995, Dr. Kirkland's sense was that there was a 
significant degree of depression, anger, and unhappiness in 
the veteran's life the cause of which Dr. Kirkland was unsure 
of, although it was felt that a viral illness might have 
exacerbated some of his symptoms.  Following further 
laboratory studies, Dr. Kirkland concluded in November 1995 
that the veteran was not suffering from any active infection 
at that time based on the absence of physical findings and 
the normal laboratory studies.  She said that because of the 
relatively acute onset of his symptoms and the fact that he 
had a marked atypical lymphocytosis early on in the illness, 
she thought that he did have "a viral illness of some sort 
back in August" and that his subsequent symptoms may have 
been the result of a prolonged convalescent phase.  She 
encouraged the veteran to continue working, to get out and 
get regular exercise, and to continue eating regular meals.  
She said that she discussed with him the potential depression 
that could accompany prolonged recoveries from viral 
illnesses.  The record contains the report of a private 
laboratory analysis in October 1995 for the Epstein-Barr 
virus requested by Dr. Kirkland; the results suggested past 
infection.  

The veteran was seen in the VA outpatient clinic in January 
1996 after referral for evaluation of possible depressive 
component to chronic fatigue syndrome said to be present 
since 1993.  The examiner remarked that the veteran was a 
poor and vague historian but that he brought his medical 
records.  He denied prior psychiatric problems.  Following 
service, the veteran returned to the family farm supply 
business in Loris, South Carolina, where he experienced the 
gradual onset in 1993 of frequent viral illnesses with the 
gradual development of bitemporal headache, fatigue, DFA 
(difficulty falling asleep), decreased appetite, a weight 
loss of 25 pounds, and decreased energy.  His condition 
worsened seven months previously, when he was in bed for two 
months due to profound weakness.  He got tired of being in 
bed and gradually increased his activity level, but with a 
continued baseline of weakness and headaches.  The headache 
were constantly present, but varying in intensity; they were 
worse with light and noise and better with propoxyphene.  It 
was reported that he had had extensive medical evaluations in 
Myrtle Beach and at Duke University, including normal head CT 
and MRI scans.  It was also reported that depression was 
suspected by his primary care physicians, who placed the 
veteran on Zoloft up to 100 milligrams a day for about two 
months but which the veteran stopped on his own, feeling that 
it made no difference in how he felt.  He was also put on 
amitriptyline in December 1995 but stopped after three doses 
"due to activation."  He was currently taking Ambien 
several times a week for DFA.  He was said to be restless, 
although not worried about anything.  He had no EMA (early 
morning awakening) or MNA (midnight awakening), just DFA.  He 
also took propoxyphene two to three times a day for headache.  
He was also on Sustacal.  Although the veteran denied feeling 
depressed, he admitted anhedonia with little enjoyment or 
participation in usual enjoyable activities.  He had poor 
appetite, no crying spells, occasional hopelessness and 
helplessness, but no worthlessness or guilt.  He had normal 
libido and sexual activity.  There was no suicidal or 
homicidal ideation or psychotic symptoms.  There was no 
history of manic episodes or anxiety, and there was no other 
history of psychiatric treatment or suicide attempts.  There 
was no use of alcohol or drugs.  He reportedly used smokeless 
tobacco.  It was reported that the veteran had always worked 
in the family business and that he now worked 20 hours a week 
due to fatigue and aches.  It was further reported that he 
was in good health, active in hunting and fishing, but 
focused mostly on work in the family business prior to the 
development of his fatigue.  A mental status examination 
showed that the veteran could remember two out of three 
objects at five minutes and three out of three with minor 
prompting.  The assessment was chronic fatigue.  The examiner 
remarked that this was a constellation of symptoms "just 
subthreshold" for chronic fatigue syndrome with the 
appearance of depression with sleep and appetite disturbance, 
anhedonia, decreased energy, and weight loss.  The examiner 
said that the depressive symptoms "may be related to unknown 
physical cause" but could not rule out a depressive 
component for the cause of the symptoms in "this 
psychologically unsophisticated" veteran.  The situation was 
felt to warrant a trial of antidepressants.  The examiner 
reported that the veteran's physician had switched the 
veteran from propoxyphene to Naprosyn for his headaches.  

When seen the following month for chronic fatigue, the 
veteran indicated that he had worked up until about eight 
months previously, "when [the] syndrome developed."  It was 
noted that he had a long history of drinking four to six 
Mountain Dews a day and was advised to taper off.  In March 
1996, it was reported that the veteran had reduced his 
consumption of Mountain Dews from eight to four a day without 
worsening of his headache.  

On a psychological evaluation for the Social Security 
Administration in June 1996, the veteran indicated that after 
his discharge from the Army, he felt sick all the time, 
"[l]ike having the flu."  He complained of headaches, 
nausea, fatigue, insomnia, and weakness all over and said 
that the headaches were controlled by his medication.  
Testing did not show any significant cognitive impairments, 
but his mental status indicated a depressed mood, 
irritability, weight loss, and fatigue that affected his 
capacity to work full time.  

In July 1996, the veteran underwent VA neuropsychological 
testing.  He complained of chronic headache, fatigue, 
decreased concentration, body aches, and weakness.  It was 
reported that these symptoms waxed and waned and were of 
unclear etiology despite numerous work-ups.  The veteran was 
sometimes able to work for several days at a time, while at 
other times, he is barely able to get out of bed.  He also 
complained of increased sleeplessness, irritability, and 
appetite disturbance.  He was being followed in primary care 
for depression, which might or might not be secondary to his 
unexplained medical illness.  He also complained of 
forgetfulness.  A history elicited at that time indicated 
that the veteran was in good health until the onset of his 
symptoms in 1993.  Neuropsychological testing found much 
endorsement of somatic complaints with little indication of 
psychological stress and minimal understanding of his own 
psychological processes.  However, it was reported that the 
veteran had used propoxyphene on the day of the examination, 
which could have compromised the veteran's performance.  The 
examiner observed a decrease in the speed of complex 
information processing consistent with this.  Other than this 
finding, there was no evidence of impairment in any cognitive 
domain, including memory.  Continued treatment for depression 
was felt to be prudent.  

Electromyographic and nerve conduction velocity (EMG/NCV) 
studies undertaken by VA in July 1996 in conjunction with a 
Persian Gulf War examination were normal and were not 
suggestive of neuropathy or myopathy.  

When seen in the VA pulmonary clinic in August 1996, the 
veteran reported that he had had no pulmonary symptoms prior 
to the Gulf War but that since then, he had noted easy 
fatigability.  At times, he said, he went to bed for two to 
three days.  When working, he felt that generalized weakness 
rather than dyspnea was what limited him.  

A VA medical consultation in August 1996, following 
laboratory studies, culminated in impressions of anemia and 
leucopenia of unknown etiology.  It was stated that there 
were no other viruses to test for.  

In August 1996, Social Security Administration determined 
that the veteran was disabled due to deficiency anemia and 
affective and mood disorders.  

A VA psychiatrist noted in February 1997 that he had reviewed 
the veteran's records, including the report of 
neuropsychological testing, and concluded that the veteran 
had an undifferentiated somatoform disorder with co-morbid 
major depressive disorder.  The psychiatrist said that while 
an unknown medical cause could not absolutely be ruled out, 
the preponderance of the evidence pointed to a somatization 
disorder.  

A letter from the Department of Defense dated in July 1997 
informed the veteran that his unit was near Khamisiyah, Iraq, 
in early March 1991 when on March 10, rockets were destroyed 
in the pit area at that locale that might have released the 
nerve agents sarin and cyclosarin into the air.  The veteran 
was told that it was possible that he was exposed to a very 
low level of nerve agents.  Thereafter, the veteran stopped 
seeing his psychiatrist and, it was reported in August 1997, 
stopped taking his psychotropic medications.  

On a VA psychiatric examination in July 1997, the veteran 
reported that since separation from service, he had worked in 
the family business selling fertilizer and that things were 
going well.  He said that he had missed work often due to 
headaches and fatigue since 1993.  Although the examination 
report initially indicated that a diagnosis of 
undifferentiated somatoform disorder could be made, the 
examiner in August 1997 amended his report to state that he 
did not feel that that diagnosis could be entered.  

A VA neurologic examiner following an examination in July 
1997 found that the veteran's lightheadedness had resolved 
and that it was most likely associated with emotional 
instability.  Sleep disturbance was also assessed and was 
also felt to be possibly associated with emotional 
instability.  

In October 2000, the veteran was evaluated in the VA 
psychiatric primary care clinic, where it was reported that 
his symptoms began shortly after his separation from service.  
Although he was first seen by VA in 1993, his chronic fatigue 
began in 1995 when, according to his spouse, he spent six 
months in bed.  His spouse also reported seeing the veteran 
in spasm, "rigid and shaking/trembling all over" while 
apparently asleep.  

When evaluated by Dr. SeJan in late November 2000, the 
veteran's lungs were clear on clinical examination.  A chest 
X-ray earlier that month was normal.  It was the physician's 
opinion that the veteran's major problem was post-traumatic 
stress disorder.  He also had fatigue and chronic headaches.  
Although he was still working in the family farm supply 
business, his spouse noted that if he had been working for 
any other employer, he could not keep a job.  The fatigue was 
thought to be partly referable to some of his medications.  

On VA neurologic examination on November 15, 2001, the 
veteran complained of fatigue since 1992 and said that he was 
tired all the time.  The diagnostic impressions included 
fatigue, short-term memory loss, and weight loss and 
anorexia.  

The veteran was hospitalized by VA from November to December 
2001 for treatment of his worsening depressive symptoms since 
the previous March.  It was reported that he quit his job in 
the family business because of worsening fatigue.  He 
reported that since returning from the Gulf War, he had 
difficulty with fatigue and episodic weakness.  He said that 
he had a bed placed at work so that he could lie down when he 
needed.  The veteran again reported chronic fatigue, 
headaches, joint pains and episodic weakness since the Gulf 
War.  A CT scan of the head during hospitalization showed no 
acute intracranial pathology.  An addendum to the hospital 
report indicates that the veteran had "nebulous physical 
[complaints] related to [the] Gulf War."  He underwent eight 
episodes of electroconvulsive therapy (ECT) with apparent 
success.  The diagnoses on Axis I on discharge from the 
hospital were recurrent major depressive disorder and post-
traumatic stress disorder; a panic disorder and a 
somatization disorder were to be ruled out.  A dependent 
personality disorder was to be ruled out on Axis II.  The 
diagnoses on Axis III were chronic fatigue syndrome, and 
migraine and tension headaches.  

In May 2002, the VA neurologic examiner who had evaluated the 
veteran the previous November reviewed the claims file and 
concluded that the veteran's short-term memory loss and 
fatigue were more likely than not secondary to his depression 
and that his weight loss and anorexia were more likely than 
not related to his depression.  

The veteran underwent a VA psychiatric examination in June 
2002 when the claims file was reviewed.  The examiner stated 
that the veteran has had multiple physical complaints "that 
have occurred since his return from the [Gulf] war in 1992."  
These complaints consisted of tension and migraine headaches, 
short-term memory loss, chronic fatigue, weight loss and 
anorexia.  It was reported that he lost 30 pounds during his 
first year after his return from the Gulf War.  The examiner 
noted that the veteran had been diagnosed with post-traumatic 
stress disorder in June 2001 and that the examiner at that 
time noted that the post-traumatic stress disorder included 
depression and chronic and acute anxiety.  The June 2001 
examiner reported dissociative phenomenon, difficulty 
concentrating and with cognitive tasks.  The current examiner 
noted the veteran's problems with sleep, anger and 
irritability.  The veteran reported his problems as post-
traumatic stress disorder, chronic fatigue, insomnia, 
headaches, and joint pains.  His current medications included 
dextroamphetamine, propoxyphene, olanzapine, fluoxetine, and 
Ferrous Sulfate.  

The examiner in June 2002 reported that the veteran was 
admitted to the VA Medical Center in Charleston, South 
Carolina, in November 2001 because his major depressive 
disorder had become so severe that he was not getting out of 
bed.  He reportedly had spent nearly all of the previous year 
in bed.  His weight loss was so severe that he had dropped to 
118 pounds.  It was noted that following admission, he 
received eight ECT treatments and was hospitalized for about 
three weeks.  Following discharge from the hospital, the 
veteran was able to return to work in February 2002, the 
first time that he was able to do this in more than a year.  
It was reported that his depression had improved since the 
ECT treatments but that he had developed a significant memory 
loss from it.  The veteran's spouse said that the veteran was 
totally changed from the young man that she knew before he 
went overseas.  

The veteran's subjective complaints included very disturbed 
sleep.  He reported that he had attacked his spouse on 
several occasions when he was sleeping.  It was stated that 
about seven years before, she awakened about 1 a.m. when he 
was choking her.  On a different occasion, his spouse 
awakened him when he was punching her in the chest.  He said 
that he talked, screamed and jerked in his sleep.  He 
reported that if he was not taking the olanzapine, he would 
have trouble falling asleep, as he was highly anxious at 
night.  Now, with this medication, he could get a good 
night's sleep.  However, it is difficult for him to awaken in 
the morning.  The medication has stimulated his appetite so 
that he has regained weight back to 136 pounds.  He reported 
that he had recurrent problems with anger and irritability 
and easily lost emotional control.  He felt constantly 
anxious.  A mental status examination revealed that he could 
recall five recent presidents in order and could recall three 
objects immediately and again at five minutes.  The diagnoses 
on Axis I were post-traumatic stress disorder and major 
depressive episode, recurrent.  The diagnoses on Axis III 
were chronic fatigue syndrome and headaches.  

A VA mental hygiene clinic resident's note of September 2002 
shows that the veteran had improved but that he still had 
decreased energy and difficulty working continuously.  He had 
to get others to do jobs around the house because of fatigue.  
The assessment was that the veteran had prolonged post-
traumatic stress disorder and major depressive disorder with 
continued neurovegetative symptoms of depression that were 
very slow to resolve.  



Analysis

The veteran has submitted numerous lay witness statements in 
support of his claims, and he and his spouse have offered 
testimony regarding his condition since service.  This 
evidence suggests a much-changed person following his return 
from service, especially with respect to chronic fatigue and 
ability to work, and with respect to a marked change in his 
personality.  However, while lay witnesses are capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms, as this 
requires medical expertise.  See Stadin v. Brown, 8 Vet. App. 
280, 284 (1995), and cases cited therein.  This is especially 
true in this case, which nearly every examiner agreed was 
medically complex.  

A.  Nervousness, to include irritability; loss of sleep; 
sleep convulsions; memory loss; weight loss, loss of 
appetite, and an inability to gain weight; and chronic 
fatigue based on Gulf War service

The preponderance of the medical evidence, especially the 
more recent medical evidence, has attributed the veteran's 
nervousness; irritability; loss of sleep; sleep convulsions; 
memory loss; weight loss, loss of appetite, and inability to 
gain weight; and chronic fatigue to the veteran's diagnosed 
post-traumatic stress disorder and to his diagnosed recurrent 
major depressive episode and ECT treatments for depression.  
Service connection for post-traumatic stress disorder was 
denied in a rating decision of January 1993.  Although 
anorexia has been diagnosed, it is notable that when the 
veteran was examined for service entrance, he weighed 118 
pounds.  When he was examined for service separation, he 
weighed 140 pounds.  However, his weight following service, 
though fluctuating, has nearly always exceeded his weight 
when he entered service and significantly exceeds that weight 
now.  

In any case, post-traumatic stress disorder, recurrent major 
depressive episode, and anorexia are known clinical 
diagnoses.  The symptoms associated with the diagnosed 
psychiatric disorders are therefore not the product of an 
unexplained illness.  (The anorexia has essentially been 
attributed to the diagnosed depression.)  

There is lay witness evidence and testimony from the veteran 
and his spouse to support the contention that the veteran has 
experienced fatigue since separation from service.  The 
veteran was followed by VA for chronic fatigue during the 
1990's, when it was felt that he did not actually have 
chronic fatigue syndrome.  However, chronic fatigue syndrome 
was diagnosed on Axis III on the June 2002 VA psychiatric 
examination, as well as when the veteran was discharged from 
VA hospitalization in December 2001.  On neither occasion was 
the chronic fatigue syndrome specifically attributed to the 
diagnosed psychiatric disorders, although the psychiatric 
examiner in June 2002 indicated that the record had been 
reviewed.  The neurologic examiner concluded, after reviewing 
the claims file in May 2002, that the veteran's chronic 
fatigue was more likely than not secondary to his depression.  
The neurologic examiner's conclusion was reached after a 
review of the claims file.  See Wilson v. Derwinski, 2 Vet. 
App. 16, 20-21 (1991) (an opinion relating a current 
disability to service has more probative value when it takes 
into account the records of prior medical treatment so that 
the opinion is a fully informed one); Corry v. Derwinski, 3 
Vet. App. 231, 234 (1992) (Board has a plausible basis to 
reject a physician's "conjecture" that a disability was 
acquired as a result of service where relevant treatment 
reports dating back a number of years were not mentioned by 
the physician rendering the opinion).  

For VA purposes, the diagnosis of chronic fatigue syndrome 
requires: 

(1) New onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and

(2) the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and

(3) six or more of the following:  

(i) acute onset of the condition,
(ii) low grade fever,
(iii) nonexudative pharyngitis,
(iv) palpable or tender cervical or 
axillary lymph nodes,
(v) generalized muscle aches or 
weakness,
(vi) fatigue lasting 24 hours or 
longer after exercise,
(vii) headaches (of a type, 
severity, or pattern that is 
different from headaches in the pre-
morbid state),
(viii) migratory joint pains,
(ix) neuropsychologic symptoms,
(x) sleep disturbance.  

38 C.F.R. § 4.88a(a) (2002).  

As noted above, service connection for chronic fatigue 
syndrome due to Gulf War service is warranted where it is a 
medically unexplained chronic multisymptom illness.  This 
dovetails with the regulation quoted above, which permits the 
diagnosis of chronic fatigue syndrome only when all other 
clinical conditions that may produce similar symptoms are 
excluded.  That is not the case here.  The preponderance of 
the evidence indicates that the chronic fatigue shown in this 
case is not the product of chronic fatigue syndrome but is 
the result of prolonged psychiatric disability complicated 
and apparently aggravated by viral infection with an onset 
following separation from service.  It is notable that a 
laboratory analysis conducted for Dr. Kirkland in October 
1995 for the Epstein-Barr virus suggested past infection, 
which caused Dr. Kirkland to conclude that the veteran had 
"a viral illness of some sort back in August [1995]" and 
that his subsequent symptoms may have been the result of a 
prolonged convalescent phase from that illness.  She also 
indicated that depression could accompany prolonged 
recoveries from viral illnesses.  The fact that his symptoms 
have persisted for a number of years following the viral 
infection supports the recent opinion of the VA neurologic 
examiner that chronic fatigue is secondary to the diagnosed 
depression.  

Because the veteran does not have chronic fatigue as a result 
of an unexplained illness or as a consequence of a medically 
unexplained chronic fatigue syndrome, it follows that service 
connection for chronic fatigue due to service in the Gulf War 
is not warranted.  Nor are the other symptoms shown to 
constitute a medically unexplained chronic multisymptom 
illness.  Thus, a "qualifying chronic disability" under the 
provisions of 38 U.S.C.A. § 1117(a)(2) is not shown with 
respect to nervousness; irritability; loss of sleep; sleep 
convulsions; memory loss; weight loss, loss of appetite, and 
inability to gain weight; and chronic fatigue.  It follows 
that service connection for nervousness; irritability; loss 
of sleep; memory loss; weight loss, loss of appetite, and 
inability to gain weight is also not warranted.  The evidence 
is not so evenly balanced as to raise doubt concerning any 
material issue.  38 U.S.C.A. § 5107(b).  

B.  Seizures and Uncontrolled spells, to include trembling 
spells, dizzy spells and fainting spells, based on Gulf War 
service

The service medical records are negative for complaints or 
findings referable to any type of spell, including seizures.  
The existence of uncontrolled spells, to include trembling 
spells, dizzy spells, and fainting spells was not confirmed 
on the VA neurologic examination conducted in November 2001.  
Indeed, the examiner stated that the veteran did not complain 
of these symptoms.  The evidence of record shows that 
diagnostic imaging of the brain has not revealed any 
pathology to account for seizures or spells, and an EEG has 
been shown to be normal.  

The veteran's dizzy spells, vertigo and lightheadedness were 
attributed in October 1993 to acute labyrinthitis, while his 
other spells have not been shown to have persisted or to be 
anything other than manifestations of diagnosed psychiatric 
disorders.  Seizures have not been documented, while the 
other spells have not been shown to be chronic or to be due 
to an undiagnosed illness or to a medically unexplained 
chronic multisymptom illness.  Thus, for purposes of 
entitlement to compensation benefits based on service in the 
Gulf War, it is not now a "qualifying chronic disability" 
under the provisions of 38 U.S.C.A. § 1117(a)(2).  It follows 
that the claim for service connection for seizures and for 
uncontrolled spells, to include trembling spells, dizzy 
spells and fainting spells, based on Gulf War service must be 
denied.  The evidence is not so evenly balanced as to raise 
doubt concerning any material issue.  38 U.S.C.A. § 5107(b).  

C.  Multiple joint pain based on Gulf War service

The veteran contends that he has multiple joint pain as a 
consequence of his service in the Gulf War, but his service 
medical records are negative for complaints or findings of 
multiple joint pain.  The one episode of back pain in service 
resulted from a pulled muscle following unloading wood off a 
truck.  This episode, which occurred in February 1990, had 
long resolved by the time of separation from service.  See 
38 C.F.R. § 3.303(b).  

Pursuant to the previous remand, the VA examiner in November 
2001 noted, with respect to identifying the affected joints, 
that the veteran complained of bilateral knee and shoulder 
pain.  The examiner also noted that the onset of the 
bilateral knee and shoulder pain was in 1994.  On 
examination, the veteran had full motor strength in the upper 
and lower extremities, as well as full range of motion of all 
joints except the knees, which lacked 20 degrees of flexion, 
and the shoulders.  There was some loss of internal rotation 
bilaterally and some loss of forward flexion and abduction on 
the left.  Laboratory studies showed that antinuclear 
antibodies (ANA) were not present and that the Rheumatoid 
Factor (RF) was negative.  His sedimentation rate was 3 
millimeters/hour with a normal reference range of 0 to 10.  
It was reported that magnetic resonance imaging (MRI) of the 
left knee in June 2001 was normal.  The examiner suspected 
that the veteran had bilateral patellofemoral pain syndrome 
and bilateral shoulder bursitis.  In June 2002, after 
reviewing the claims file, the examiner confirmed these 
diagnoses.  The Board notes that X-rays of the knees and 
shoulders on admission to a VA facility in November 2001 were 
negative for significant arthropathy, except for "slightly 
high riding" clavicle and acromioclavicular joints 
bilaterally.  

The veteran's multiple joint pain is thus shown to be 
attributable to known clinical diagnoses and to have begun in 
1994, a number of years following his departure from active 
duty in the Southwest Theater of Operations during the Gulf 
War.  Thus, there is affirmative evidence that the claimed 
disability was not incurred during service in the Gulf War.  
See 38 C.F.R. § 3.317(c)(1).  Moreover, the claimed 
disability is not shown to be a medically unexplained chronic 
multisymptom illness.  Thus, for purposes of entitlement to 
compensation benefits based on service in the Gulf War, it is 
not now a "qualifying chronic disability" under the 
provisions of 38 U.S.C.A. § 1117(a)(2).  It follows that 
service connection for multiple joint pain based on service 
in the Gulf War is not warranted.  The evidence is not so 
evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).  

D.  A lung condition based on Gulf War service

On a health questionnaire for dental treatment rendered 
during service, the veteran answered "yes" to the question 
of whether he got short of breath climbing one flight of 
stairs.  He said that he did not smoke cigarettes.  However, 
the service medical records are devoid of any findings of 
chronic lung disability.  

The record shows that the veteran was seen privately on May 
26, 1993, and related the onset four days before of a sore 
throat and myalgias with the development three days 
previously of a low-grade fever, side splints, and some sharp 
lower chest pain bilaterally that increased with deep breath.  
He had now developed a cough that initially was productive 
but was dry and hacky.  It was reported that the veteran had 
quit smoking two months before and that he had had no 
significant adult illnesses.  The assessment was pleuritis, 
"most likely coxsackie virus."  

VA chest X-rays in May 1994 were unremarkable; there was no 
evidence of active pleural or parenchymal disease.  Indeed, 
diagnostic imaging of the chest during and since service has 
been negative for any indication of chronic lung disability.  
Pulmonary function tests by VA in August 1996 showed normal 
lung function.  

On VA examination in November 2001, the veteran had no 
problems referable to his lungs and no current complaints of 
pleurisy.  The examiner noted that a chest X-ray the previous 
May was normal.  A lung disorder was not diagnosed.  

The record does not document the existence of a persistent 
lung disorder.  The pleuritis diagnosed in May 1993 was 
thought to be attributable to a coxsackie virus and appears 
to have resolved, leaving no residual disability.  See 
38 C.F.R. § 3.303(b).  With respect to claims for 
compensation of Gulf War veterans, disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period are considered chronic for purposes of 
entitlement to compensation benefits due to service in the 
Gulf War.  See 38 C.F.R. § 3.317(a)(3).  The six-month period 
of chronicity is measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.  

Pleuritis is a known clinical diagnosis.  In addition, there 
is no showing that the veteran has a lung condition that 
persisted for the required period of time in order to be 
deemed a "qualifying chronic disability" under the 
provisions of 38 U.S.C.A. § 1117(a)(2).  (Emphasis added.)  
It follows that service connection for a lung disorder based 
on service in the Gulf War is not warranted.  The evidence is 
not so evenly balanced as to raise doubt concerning any 
material issue.  38 U.S.C.A. § 5107(b).  


ORDER

A 30 percent evaluation for tension headaches based on 
service in the Gulf War, effective from September 8, 1995, is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  

Service connection for nervousness, to include irritability, 
based on service in the Gulf War is denied.  

Service connection for loss of sleep based on service in the 
Gulf War is denied.  

Service connection for sleep convulsions based on service in 
the Gulf War is denied.  

Service connection for memory loss based on service in the 
Gulf War is denied.  

Service connection for weight loss, loss of appetite, and an 
inability to gain weight based on service in the Gulf War is 
denied.  

Service connection for chronic fatigue based on service in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War is denied.  

Service connection for uncontrolled spells, to include 
trembling spells, dizzy spells and fainting spells, based on 
service in the Gulf War is denied.  

Service connection for seizures based on service in the Gulf 
War is denied.  

Service connection for multiple joint pain based on service 
in the Gulf War is denied.  

Service connection for a lung condition based on service in 
the Gulf War is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

